          Case 1:17-cr-00592-JMF Document 49 Filed 09/17/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                    x
                                                      :
UNITED STATES OF AMERICA
                                                      :     CONSENT PRELIMINARY ORDER
               - v. -                                       OF FORFEITURE/
                                                      :     MONEY JUDGMENT
JUAN VARGAS,
                                                      :     S1 17 Cr. 592 (JMF)
                        Defendant.
                                                      :
----------------------------------                    x

               WHEREAS, on or about July 13, 2018, JUAN VARGAS (the “Defendant”), was

charged in a two-count Superseding Information, S1 17 Cr. 592 (JMF) (the “Information”), with

distributing and possessing with intent to distribute a controlled substance, in violation of Title 21,

United States Code, Section 846 (Count One); and with conspiracy to commit robberies of

narcotics and narcotics proceeds in violation of Title 18, United States Code, Section 1951 (Count

Two);

               WHEREAS, the Information included a forfeiture allegation as to Count One,

seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853, of

any and all property constituting, or derived from, any proceeds obtained, directly or indirectly, as

a result of the offense charged in Count One of the Information, including but not limited to a sum

of money in United States currency, representing the amount of proceeds traceable to the

commission of the offense charged in Count One of the Information;

               WHEREAS, the Information included a forfeiture allegation as to Count Two,

seeking forfeiture to the United States, pursuant to Title 18, United States Code, Section

981(a)(1)(C) and Title 28, United States Code, Section 2461(c), of any and all property, real and

personal, that constitutes or is derived from proceeds traceable to the commission of the offense

charged in Count Two of the Information, including but not limited to a sum of money in United
             Case 1:17-cr-00592-JMF Document 49 Filed 09/17/20 Page 2 of 5




States currency representing the amount of proceeds traceable to the commission of the offense

charged in Count Two of the Information;

                WHEREAS, on or about July 13, 2018, the Defendant pled guilty to Counts One

and Two of the Information, pursuant to a plea agreement with the Government, wherein the

defendant admitted the forfeiture allegations with respect to Counts One and Two of the

Information and agreed to forfeiture to the United States;

                WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $120,000.00 in United States currency representing, pursuant to Title 21, United States

Code, Section 853 and Title 18, United States Code, Section 981(a)(1)(C), the amount of proceeds

traceable to the offenses charged in Counts One and Two of the Information that the Defendant

personally obtained; and

                 WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

defendant, the proceeds traceable to the offenses charged in Counts One and Two of the

Information that the Defendant personally obtained cannot be located upon the exercise of due

diligence.

                IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorneys, MICHAEL LONGYEAR and JACOB WARREN of counsel, and the Defendant, and

his counsel, JENNIFER WILLIS, Esq., that:

                1.     As a result of the offenses charged in Counts One and Two of the

Information, to which the Defendant pled guilty, a money judgment in the amount of $120,000.00

in United States currency (the “Money Judgment”), representing the amount of proceeds traceable
          Case 1:17-cr-00592-JMF Document 49 Filed 09/17/20 Page 3 of 5




to the offenses charged in Counts One and Two of the Information that the Defendant personally

obtained, shall be entered against the Defendant.

               2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, JUAN

VARGAS, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.

               3.      All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.
         Case 1:17-cr-00592-JMF Document 49 Filed 09/17/20 Page 4 of 5




              7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

              8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
          Case 1:17-cr-00592-JMF Document 49 Filed 09/17/20 Page 5 of 5




               9.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
Acting United States Attorney for the
Southern District of New York


                                                                     9/11/2020
By:
       MICHAEL LONGYEAR
       JACOB WARREN                                                 DATE
       Assistant United States Attorneys
       One St. Andrew’s Plaza
       New York, NY 10007
       (212)637-2223/2264


JUAN VARGAS

                                  signed on his behalf
By:                               by attorney                       September 11, 2020
       JUAN VARGAS                                                  DATE



By:                                                                 September 11, 2020
       JENNIFER WILLIS, ESQ.                                        DATE
       Attorney for Defendant
       52 Duane Street
       New York, NY 10007

SO ORDERED:
                                                                     9/17/2020
HONORABLE JESSE M. FURMAN                                           DATE
UNITED STATES DISTRICT JUDGE
